Citation Nr: 1731534	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  He died in May 2008.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the VA Pension Management Center in St. Paul, Minnesota, which denied payment of death pension benefits based on countable income.  In July 2013, the appellant testified at a videoconference hearing before the Board, held at the RO.  The transcript is associated with the record.

Subsequently, in an April 2016 letter the appellant was notified that the Veterans Law Judge that conducted the hearing was no longer employed by the Board and as such the appellant was entitled to another hearing.  The appellant did not respond to the letter and, therefore, the Board will proceed with the claim without a new hearing.

The above stated claim was previously remanded by the Board in August 2013 and August 2016 for additional development.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2015).

FINDING OF FACT

For the entire period on appeal, the appellant's countable income exceeded applicable maximum annual pension rates.


CONCLUSION OF LAW

The criteria for entitlement to payment of nonservice-connected death pension benefits have not been met. 38 U.S.C.A. § 1542  (West 2015); 38 C.F.R. §§ 3.3, 3.24, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

The Board finds that general due process concerns have been satisfied in connection with the appeal.  Prior to reducing or terminating benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction or termination that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  An exception to this due process requirement is if the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. §§ 3.103 (b)(3), 3.105(h) (2016). 

In this case, death pension benefits were terminated based on the receipt of income information identifying sources of unreported income from a Survivor Benefit Plan from the Defense Finance Accounting Service (DFAS).  The record indicates that notice of the proposed termination of benefits was provided to appellant in August 2011 because VA had received information indicating that she was in receipt of Survivor Benefit payments and her income exceeded the MAPR for a surviving spouse with no dependents.  The April 2012 letter informed the appellant of the decision to terminate benefits effective June 1, 2008.  Accordingly, the Board finds that due process requirements have been met and the Board may proceed with adjudication of the appeal.  

The Board remanded the appeal in August 2013 and August 2016 to obtain income and medical expense from the appellant, and to obtain verification of the appellant's Social Security Administration (SSA) income.  The updated income and expense information and supporting documentation were submitted by the appellant and SSA income was verified.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board finds that further VCAA notice and assistance is not required to address the appeal for death pension benefits because the issue presented involves a claim that cannot be substantiated as a matter of law based on the income and expense information of record.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In this case, the appellant's appeal is being denied based on based solely on factual and unambiguous information or statements as to income.  Accordingly, the Board finds it may proceed with adjudication on the merits.

Law and Analysis for Evaluating Countable Income

Death pension is available to the "surviving spouse" of a Veteran because of a nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2015); 38 C.F.R. §§ 3.3 (b)(4), 3.23(a)(5), (d)(5), (2016).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521 (a), (b) (West 2015); 38 C.F.R. § 3.3 (a)(3).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2016).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. 
§§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions. 38 U.S.C.A. § 1503 (a); 38 C.F.R. § 3.271(a).  The types of income that are excluded from countable income for VA pension Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.
For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272 (g)(1)(iii); 38 U.S.C.A. § 1503 (a)(8).

In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, the medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

For the purpose of determining initial entitlement, or resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve. 38 C.F.R. § 3.273 (a). 

In essence, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273 (b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273 (b)(2).

In a July 2008 decision, the appellant's claim for nonservice-connected death pension benefits was approved subject to the income limitations and calculations mentioned.  In April 2012, VA terminated these benefits, effective June 1, 2008 based on the appellant's income which was found to exceed the relevant MAPR.  

The appellant contends, during the July 2013 hearing that VA was using incorrect figures in calculating her credited income.  She referenced a VA letter dated in April 2012 indicating that she had an increase of $123.00 per month from DFAS when she was receiving less than that and she disagreed with the figures used to calculate her SSA benefits.  With respect to medical expenses, the appellant testified that, since 2008, she had incurred larger than expected medical expenses and she identified additional transportation expenses to take her to and from medical facilities.

Since the July 2013 hearing, the Board requested updated income and expense information, and the appellant has submitted the updated income and medical expense information along with a variety of receipts, billing statements, and other financial data to verify her medical expenses.  The appellant has submitted VA Form 21 0518 1, Eligibility and Verification Report, VA Form 21 8416 Medical Expense Report and VA Form 5655, Financial Status Report, containing financial information for the years 2008 through 2016.  The Board finds that financial information of record is complete and adequately verified by receipts and information from the SSA and DFAS.  The Board finds, also, that the appellant has credibly reported her income and has credibly identified medical expense information and has used the data reported by the appellant in calculating countable income.  

Sources of income include DFAS retired annuity pay, U.S. Civil Service payments, retirement benefits from the Teacher Retirement System of Texas, and SSA benefits.  Additionally, the appellant has identified IRA withdrawals from 2010 to 2013 used toward payment of medical and living expenses.  IRA proceeds are not among the payments that are excluded under the law and have been counted toward the appellant's income.  See 38 C.F.R. § 3.271 (a)(1)(2), 3.272 (2016).  VA's General Counsel has expressly held that a withdrawal of retirement fund contributions constitutes income in the year received for purposes of improved pension.  See VAOPGCPREC 1-97 (distributions from an IRA are fully countable as income for purposes of the improved pension program.); see also VAOPGCPREC 2-2010.  

Medial expense reports have also been considered in the appellant's countable income.  Where duplicate information has been provided, the Board has considered the more recent medical expense reports provided by the appellant, which the Board finds, contains more complete and precise information on the appellant's medical expenses. 

The Board is cognizant that Medicare expenses have been deducted from the appellant's SSA payments, as she contends in lay statements and during her Board hearing.  These monthly Medicare deductions and insurance premiums are treated as an unreimbursed medical expense, thus, they have been separately deducted in calculating the appellant's countable income.  The appellant identified Medicare payments in the amount of $696.00 from July 2011 to December 2011, and in the amount of $1,200.00 annually from January 2012 to December 2013.  Information from the SSA shows that from December 2013 to November 2014, $104.00 was deducted for medical insurance premiums monthly, and beginning December 2014, $105.00 was deducted monthly.  

VA allows a mileage allowance in computation of unreimbursed medical expenses for pension purposes.  The provision of 38 C.F.R. § 70.10 (a)(4) authorizes beneficiary travel payments for veterans receiving pension benefits under 38 U.S.C. § 1521 who traveled to or from a VA facility or VA-authorized health care facility for examination, treatment, or care.  The reimbursement rate for travel mileage was $0.415 per mile, effective November 17, 2008.  See Increase in Mileage Reimbursement Rate and Deductible Amounts in the Beneficiary Travel Program, 73 Fed. Reg. 68489 (Nov. 18, 2008).  While the appellant provided estimates for gas reimbursement costs in some medical expense reports, the Board has provided independent calculations for the reimbursement based on the total travel mileage which has been credibly reported by the appellant and the reimbursement rate of $0.415 per mile as established by regulation.

The Veteran also identified medical expenses paid for "over-the-counter" items to include items such as "Glucerna Hunger Smart, Phillips Milk of Magnesia, and Citracal" and submitted receipts showing payments paid, with most of payments going toward the dietary supplement.  Medical expenses are generally deductible from countable income for vitamin, food supplements, or herbal remedies if such use is directed by a physician.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(j).  A May 2013 prescription from the appellant's physician shows that she required daily milk of magnesia and Metamucil for intestinal motility.  While it is not clear from the record whether the use of Glucerna was directed by a physician, in order to afford the appellant every benefit of the doubt, the Board has used the identified medical expenses in calculating countable income.  

A July 2008 notice letter shows that death pension benefits were initially granted effective May 1, 2008.  The applicable MAPR for a surviving spouse with no dependents was $7,933.00.  The applicable MAPR rate was increased to $8,219.00 on December 1, 2011, to $8,395.00 on December 1, 2012, to $8,485.00 on December 1, 2013, to $8,630.00 on December 1, 2014, to $8,656.00 on December 1, 2016.  The Board notes that, although the MAPR rates are changed effective December 1 of each year, payment of benefits is governed by total income for the calendar year.  See 38 C.F.R. § 3.260 (f) (2016)

After a review of all the evidence, the Board finds that for the entire appeal period, the appellant's countable income exceeded applicable MAPR rates and is a bar to the receipt of death pension benefits.  

Income and medical expense information has been provided by the appellant in VA Financial Status Reports and Medical Expense Reports and has been used to calculate countable income.  The record shows that the appellant's average monthly income for the appeal period from May 2008 to December 2008 was $1,759.00.  The appellant's total income for the relevant appeal period in 2008 was $14,072.00.  

Amounts paid for unreimbursed medical expenses for the appeal period from May 2008 to December 2008 included $125.00 paid to private medical providers, $320.00 for private medical insurance, and $155.00 for travel mileage (374 miles at a reimbursement rate of $0.415 per mile), and $832.00 for medications (listed at $104.00 a month from May 2008 to December 2008 on the Financial Status Report).  Medical expenses totaled $1,432.00 for the relevant appeal period in 2008.  

Total income may be reduced by amounts paid for unreimbursed medical expenses in excess of 5 percent of the applicable MAPR.  Five percent of the applicable MAPR rate ($7,933.00) in effect at the time of the 2008 claim is $397.00.  Thus, annual medical expenses in the amount of $1,035.00 may be deducted from the total income of $14,072.00.  This reduction results in a countable income of $13,037.00 for the appeal period appeal period from May 2008 to December 2008.  The Board notes that for the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by twelve. 38 C.F.R. § 3.273 (a).  Because the countable income of $13,037.00 exceeds the applicable MAPR of $7,933.00 in this case, the MAPR cannot be reduced by countable income, and the appellant's countable income is considered a bar to the receipt of death pension benefits. 

The record shows that the appellant's average monthly income for 2009 was $2,355.00.  Her total annual income for 2009 was $28,260.00.  Amounts paid for unreimbursed medical expenses for 2009 included $151.00 paid to private medical providers, $92.00 for prescription eye glasses, $1,540.00 for medical insurance, and $326.00 for travel mileage (786 miles at a reimbursement rate of $0.415 per mile), and $863.00 for prescription medications.  Medical expenses totaled $2,972.00.  Five percent of the applicable MAPR rate ($7,933.00) in effect in 2009 is $397.00. Thus, annual medical expenses in the amount of $2,575.00 may be deducted from the annual income.  This reduction results in a countable income of $25,685.00.  The Board finds that the appellant's countable income for 2009 far exceeds the applicable MAPR of $7,933.00 and is a bar to the receipt of death pension benefits. 

The record shows that the appellant's average monthly income for 2010 was $2,355.00.  She additionally withdrew $6,000.00 from her IRA in 2010.  Thus, total annual income for 2010 was $34,260.00.  Amounts paid for unreimbursed medical expenses for 2010 included $1,956.00 for private medical insurance, $261.00 for travel mileage (630 miles at a reimbursement rate of $0.415 per mile), $554.00 for prescription medications, and $500.00 in other-the-counter medications or supplements.  Medical expenses totaled $3,271.00.  Five percent of the applicable MAPR rate ($7,933.00) in effect in 2010 is $397.00.  Thus, annual medical expenses in the amount of $2,874.00 may be deducted from annual income.  This reduction results in a countable income of $31,386.00.  The Board finds that the appellant's countable income for 2010 exceeds the applicable MAPR of $7,933.00 and is a bar to the receipt of death pension benefits. 

The record shows that the appellant's average monthly income for 2011 was $1,987.00.  She additionally withdrew $13,723.00 from her IRA in 2011.  Thus, total annual income for 2011 was $37,567.00.  Amounts paid for unreimbursed medical expenses for 2011 included $696.00 for Medicare, $117.00 for private medical insurance, $272.00 for travel mileage (656 miles at a reimbursement rate of $0.415 per mile), $555.00 for prescription medications, and $500.00 in other-the-counter medications or supplements.  Medical expenses totaled $2,140.00.  Five percent of the applicable MAPR rate ($8,219.00) in effect in 2011 is $411.00.  Thus, annual medical expenses in the amount of $1,729.00 may be deducted from annual income.  This reduction results in a countable income of $35,838.00.  The Board finds that the appellant's countable income for 2011 exceeds the applicable MAPR of $8,219.00 and is a bar to the receipt of death pension benefits. 

The record shows that the appellant's average monthly income for 2012 was $1,972.00.  She additionally withdrew $1,500.00 from her IRA in 2012.  Thus, total annual income for 2012 was $25,164.00.  Amounts paid for unreimbursed medical expenses for 2012 included $1,200.00 for Medicare, $2,832.00 (identified at $236.00 monthly) for private medical insurance, $441.00 for travel mileage (1,062 miles at a reimbursement rate of $0.415 per mile), $659.00 for prescription medications, and $1,128.00 for Glucerna.  Medical expenses totaled $6,260.00.  Five percent of the applicable MAPR rate ($8,395.00) in effect in 2012 is $420.00.  Thus, annual medical expenses in the amount of $5,840.00 may be deducted from annual income.  This reduction results in a countable income of $19,324.00.  The Board finds that the appellant's countable income for 2012 exceeds the applicable MAPR of $8,395.00 and is a bar to the receipt of death pension benefits. 

The record shows that the appellant's average monthly income for 2013 was $1,987.00.  She additionally withdrew $494.00 from her IRA in 2013.  Thus, total annual income for 2013 was $24,338.00.  Amounts paid for unreimbursed medical expenses for 2013 included $1,200.00 for Medicare, $678.00 for travel mileage (1,634 miles at a reimbursement rate of $0.415 per mile), $332.00 for prescription medications, $50.00 for a blood pressure monitor, $785.00 for Glucerna, $200.00 for Metamucil, $434.00 for Milk of Magnesia, $47.00 for Citrical, $102.00 for the Family Eye Clinic, and $117.00 for Replenish Feminine.  Medical expenses totaled $3,945.00.  Five percent of the applicable MAPR rate ($8,485.00) in effect in 2013 is $424.00.  Thus, annual medical expenses in the amount of $3,521.00 may be deducted from annual income.  This reduction results in a countable income of $20,817.00.  The Board finds that the appellant's countable income for 2013 exceeds the applicable MAPR of $8,485.00 and is a bar to the receipt of death pension benefits. 

The record shows that the appellant's average monthly income for 2014 was $1,987.00.  Thus, total annual income for 2014 was $23,844.00.  Amounts paid for unreimbursed medical expenses for 2014 included $1,248.00 in deductions for Medicare as reported by the SSA, $464.00 for travel mileage (1,117 miles at a reimbursement rate of $0.415 per mile), $403.00 for prescription medications, $785.00 for Glucerna, $210.00 for Metamucil, $434.00 for Milk of Magnesia, $47.00 for Citrical, $167.00 for the Family Eye Clinic, and $117.00 for Replenish Feminine.  Medical expenses totaled $3,875.00.  Five percent of the applicable MAPR rate ($8,630.00) in effect in 2014 is $432.00.  Thus, annual medical expenses in the amount of $3,443.00 may be deducted from annual income.  This reduction results in a countable income of $20,401.00.  The Board finds that the appellant's countable income for 2014 exceeds the applicable MAPR of $8,630.00 and is a bar to the receipt of death pension benefits. 

The record shows that the appellant's average monthly income for 2015 was $2,019.00.  Thus, total annual income for 2015 was $24,228.00.  Amounts paid for unreimbursed medical expenses for 2015 included $1,260.00 in deductions for Medicare as reported by the SSA, $475.00 for travel mileage (1,145 miles at a reimbursement rate of $0.415 per mile), $605.00 for medications, $1,366.00 for "Walmart/medicine" which, the Board finds is comprised of previously identified supplements such as Glucerna, Metamucil, Milk of Magnesia, and Citrical.  Medical expenses totaled $3,706.00.  Five percent of the applicable MAPR rate ($8,630.00) in effect in 2015 is $432.00.  Thus, annual medical expenses in the amount of $3,274.00 may be deducted from annual income.  This reduction results in a countable income of $20,954.00.  The Board finds that the appellant's countable income for 2015 exceeds the applicable MAPR of $8,630.00 and is a bar to the receipt of death pension benefits. 

The record shows that the appellant's average monthly income for 2016 was $1,897.00.  Thus, total annual income for 2016 was $22,764.00.  Amounts paid for unreimbursed medical expenses for 2016 included $1,260.00 in deductions for Medicare as reported by the SSA.  Identified medical expenses for the period reported from January 2016 to August 2016 also included $339.00 for travel mileage (818 miles at a reimbursement rate of $0.415 per mile), $380.00 for medications, and $505.00 for Glucerna.  Medical expenses for 2016 totaled $2,484.00.  Five percent of the applicable MAPR rate ($8,656.00) in effect in 2016 is $433.00.  Thus, annual medical expenses in the amount of $2,051.00 may be deducted from annual income.  This reduction results in a countable income of $20,713.00.  The Board finds that, while medical expense information from September 2016 to December 2016 was not yet available at the time the appellant submitted the most recent September 2016 Medical Expense Report, appellant's countable income for 2016 far exceeded the applicable MAPR of $8,656.00 and remains a bar to the receipt of death pension benefits. 

While the Board is sympathetic to the appellant's financial situation, a review of the evidence shows that countable income far exceeded the applicable maximum annual pension rates for the appeal period from 2008 to 2016.  For these reasons, the Board finds that, the appellant's countable income exceeds the statutory limits for entitlement to death pension benefits.  Where the law and not the evidence are dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, the claim of entitlement to death pension benefits must be denied.



ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


